8186496
DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is in response to the amendment filed on June 24, 2022. 
Claims 14-15, 17-23, and 27-35 are currently pending. Claims 1-13, 16 and 24-26 have been cancelled by Applicant. Claims 14-15, 17-23, and 27-35 have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims integrate the abstract idea into a practical application because it provides specific improvements to another technology. The examiner respectfully disagrees and notes that the claims are directed to a judicial exception and the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, merely use a computer as a tool to perform the abstract idea. In addition, the additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
With respect to the 112(a) rejections, Applicant’s amendment overcomes the issue. The rejection is withdrawn.
With respect to the 112(b) rejections, Applicant’s amendment raise a new issue. Amended claim 35 recites  “a distributed ledger distributed between the physically distributed network of computers…” The claim further recites “provide the generated trade data to a distributed ledger” The claim further recites “execute and publish the order to the distributed ledger…” It is not clear which distributed ledger the “the distributed ledger” is referring to.
With respect to the 112(d) rejections, the amendment does not overcome the rejections. For example, the amended claim 15 recites “wherein the first set of one or more computers includes at least two computers, wherein the user computer is one of the computers …” However, claim 15 depends from claim 35 and claim 35 requires that the user computer and the first set of one or more computers be different components of the system. Therefore, the dependent claim 15 contradicts with claim 35 from which it depends. Applicant is invited to schedule an interview to discuss further amendments to overcome the 112(b) and 112(d) rejections.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fail to teach the amended claim recitation “confirming correlation between the plaintext data and the cryptographic commitment by re-generating the cryptographic commitment by inputting the plaintext data and the extended field into the one-way transformation…” The examiner respectfully disagrees and notes that the amended claim recitation is a recitation of an older version of the claims (Claim 13 filed 10/19/2020) that has been previously rejected. The amended recitation is rejected over Baudoin et al., as it was previously rejected in the Office Action mailed 01/21/2021. Baudoin (at least in [0060], [0063]-[0067]) teaches re-generation of original data from the encrypted data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15, 17-23, and 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 14-15, 17-23, and 27-35 are directed to a system that comprises computers (product), therefore the claims fall within the four statutory categories of invention.
Claims 14-15, 17-23, and 27-35 are directed to the abstract idea of transaction settlement, and an algorithm, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to providing transaction settlement and algorithm. Specifically, the claims are directed to receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a trade order board by the order matching platform, confirming correlation between the encrypted data and unencrypted data by regenerating the encrypted data by applying encryption on the unencrypted data based on the assigned time priority, matching the trade order with other trade orders based on the time priority, generating trade data based on the matching, and providing the trade data to a distributed ledger, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for providing transaction settlement and algorithm, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, merely use a computer as a tool to perform the abstract idea, specifically, receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a trade order board by the order matching platform, confirming correlation between the encrypted data and unencrypted data by regenerating the encrypted data by applying encryption on the unencrypted data based on the assigned time priority, matching the trade order with other trade orders based on the time priority, generating trade data based on the matching, and providing the trade data to a distributed ledger. The use of physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board, a trade order board, and a penalty assessment platform does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 14-15, 17-23, and 27-35 only involve the use of computers as tools to provide a transaction settlement and algorithm.
Taking the claim elements separately, the independent claim 35 involves receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a trade order board by the order matching platform, confirming correlation between the encrypted data and unencrypted data by regenerating the encrypted data by applying encryption on the unencrypted data based on the assigned time priority, matching the trade order with other trade orders based on the time priority, generating trade data based on the matching, and providing the trade data to a distributed ledger. This only uses a computer system (e.g., a physically distributed network of computers, etc.) to automate or implement the abstract idea of providing transaction settlement and algorithm. Dependent claim 14 describes transmitting an extended field with the unencrypted data, claims 15 and 17, 23, 27-29, and 31-34 describe the components of system operating system platforms, claim 18 describes receiving user input authorizing data transmission, claim 19 described assessing a penalty on the user based on failure to authorize, claim 20 describes the encryption function, claim 21 describes a digital signature, claim 22 describes the distributed ledger, claim 26 describes a penalty assessment platform assessing a penalty on the user when the trade order does not correspond to the commitment, and claim 30 describes publishing the trade data on a trade board. These claims further describe the use of a computer system to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of providing transaction settlement and algorithm, including receiving unencrypted data associated with a trade order from a user, encrypting the data, transmitting the encrypted data to an order matching platform, receiving a confirmation of time priority assignment to the encrypted data, transmitting the unencrypted data to the order matching platform, receiving and publishing the encrypted data by the order matching platform on a commitment board, receiving the time priority and publishing the encrypted data and the time priority on a priority board, by the order matching platform, receiving the unencrypted data and publishing the unencrypted data and the encrypted data on a trade order board by the order matching platform, confirming correlation between the encrypted data and unencrypted data by regenerating the encrypted data by applying encryption on the unencrypted data based on the assigned time priority, matching the trade order with other trade orders based on the time priority, generating trade data based on the matching, and providing the trade data to a distributed ledger. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a physically distributed network of computers, distributed ledger, cryptographic platform, electronic order matching platform, time priority assignment platform, a commitment board, a priority board,  a trade order board, and a penalty assessment platform, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14-15, 17-23, and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 35, the scope of the claim is rendered unclear as the claim recites “a distributed ledger distributed between the physically distributed network of computers…” The claim further recites “provide the generated trade data to a distributed ledger” The claim further recites “execute and publish the order to the distributed ledger…”
It is not clear whether the order is published to the first instance of distributed ledger that is distributed between the physically distributed network or to the second instance of distributed ledger that the generated trade data is provided to. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989))
With respect to claim 22, the scope of the claim is rendered unclear as the claim recites “the distributed ledger comprises a blockchain.” However, the claim depends from claim 35 and claim 35 recites “a distributed ledger distributed between the physically distributed network of computers” claim 35 further recites “provide the generated trade data to a distributed ledger.” It is not clear that “the distributed ledger” of claim 22 is the distributed ledger that is distributed between the physically distributed network of computers, or the distributed ledger to witch the generated trade data is provided. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)) 
Dependent claims 14-15, 17-23, and 27-34 are also rejected for being directed to the limitations of rejected claim 35.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15, 19, and 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 15, the claim recites “wherein the first set of one or more computers includes at least two computers, wherein the user computer is one of the computers …” However, claim 15 depends from claim 35 and claim 35 requires that the user computer and the first set of one or more computers be different components of the system. Therefore, the dependent claim 15 contradicts with claim 35 from which it depends.
With respect to claim 19, the claim recites “the first set of one or more computers… assessing a penalty on the user computer based on a failure to receive authorization from the user to transmit the unencrypted plaintext data…”
However, claim 19 depends from claim 35 and claim 35 recites “…the user computer… transmit the unencrypted plaintext data to the electronic order matching platform ”. Therefore, the dependent claim 19 contradicts with claim 35 from which it depends.
With respect to claim 31, the claim recites “…the time priority assignment platform operates on a first computer system that includes the second set of one or more computers, and the electronic order matching platform operates on a second computer system that includes the first set of one or more computer.” However, claim 31 depends from claim 35 and claim 35 recites “a first set of one or more computers comprising an electronic order matching platform” and “a second set of one or more computers comprising a time priority assignment platform.” Therefore, the dependent claim 31 fails to further limit the subject matter of claim 35.
With respect to claim 32, the claim recites “…the time priority assignment platform and the electronic order matching platform operate on a single computer system that includes the first set of one or more computers and the second set of one or more computers.” However, claim 32 depends from claim 35 and claim 35 requires that the electronic order matching platform and the time priority assignment platform be on two separate sets of computers. Therefore, the dependent claim 32 contradicts with claim 35 from which it depends.
With respect to claims 15, 19, and 31-32, Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15, 20-22, and 30-35 are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al. (US Patent Publication No. 2017/0352116), in view of Parkes et al. (US Patent Publication No.  2009/0182667), further in view of Baudoin et al. (US patent Publication No. 2017/0104731).
With respect to claim 35, Pierce et al. teach:
a physically distributed network of computers; ([0012]-[0015])
a user computer; (FIG. 1A, [0023])
a first set of one or more computers comprising an electronic order matching platform; (FIG. 1A, [0025]-[0032])
a second set of one or more computers comprising a time priority assignment platform; (FIG. 1A, [0025]-[0032])
a distributed ledger distributed between the physically distributed network of computers, ([0121]-[0125])
wherein each computer of the physically distributed network of computers comprises a cryptographic platform, (“all market data may be encrypted…” (match engine module 106, order book module 110, [0142]-[0143], [0203]-[0204]) 
a user interface, a processor, and a memory configured to store a plurality of computer executable instructions… ([0077], [0112], [0228])
the processor of the user computer in communication with the memory and configured to execute the plurality of computer executable instructions…([0016], [0038])
receive a time priority for the transmitted …commitment by the time priority assignment platform; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
upon transmitting the … commitment, access a confirmation of assignment of a time priority assigned to the cryptographic commitment by the time priority assignment platform; ([0063])
access the unencrypted plaintext data; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
upon confirming assignment of the time priority, transmit the unencrypted plaintext data to the electronic order matching platform; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
the processor of each computer of the first set of computers in communication with the memory and configured to execute the plurality of computer executable instructions:
receive the …commitment from the cryptographic platform;  ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
upon receiving the … commitment, publish the … commitment on the commitment board; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
receive, from the time priority assignment platform, the time priority assigned to the … commitment by the time priority assignment platform; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
publish, by the electronic order matching platform, the … commitment and the time priority such that the published … commitment is viewable to each computer of the physically distributed network of computers; ([0112]-[0113], [0127], [0136], [0143]) 
receive, from the cryptographic platform, the unencrypted plaintext data; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
publish the unencrypted plaintext data and the… commitment; ([0030]-[0031], [0041]-[0043], [0045]-[0046], [0055]-[0056])
match a trade order of the unencrypted plaintext data with one or more other trade orders based at least in part on the assigned time priority relative to one or more time priorities associated with the one or more other trade orders; ([0121]-[0125])
generate trade data based on the matching; ([0120]-[0125])
provide the generated trade data to the distributed ledger; ([0120]-[0125], [0139], [0147], [0148]) 
the processor of each computer of the second set of computers in communication with the memory and configured to execute the plurality of computer executable instructions:
upon the electronic order matching platform publishing the … commitment, assign the time priority to the … commitment; ([0043], [0058], [0063], [0069], [0096]-[0097], [0129]-[0130], [0138], [0142]-[0143], match engine module 106, order book module 110)
provide the assigned time priority to the electronic order matching platform. ([0063])
execute and publish the order to the distributed ledger based on the assigned time priority. ([0044], [0050], [0064], [0090]) 
Pierce et al. do not explicitly teach:
cryptographic commitment,
receive unencrypted plaintext data from a user via a user interface of the user computer, wherein the unencrypted plaintext data comprises transaction information for a trade order;
generate a cryptographic commitment by applying a one-way transformation to the unencrypted plaintext data and an extended field, wherein the generated cryptographic commitment comprises an extended field comprising a variable data input that effects the generated cryptographic commitment;
transmit the cryptographic commitment to the electronic order matching platform;
However, Parkes et al. teach:
 cryptographic commitment, ([0061], [0064], [0076]-[0077],[0085], [0118], [0150]-[0159])
receive unencrypted plaintext data from a user via a user interface of the user computer, wherein the unencrypted plaintext data comprises transaction information for a trade order; ([0074]-[0075], [0091])
generate a cryptographic commitment by applying a one-way transformation to the unencrypted plaintext data and an extended field, wherein the generated cryptographic commitment comprises an extended field comprising a variable data input that effects the generated cryptographic commitment; ([0066], [0076], [0078])
transmit the cryptographic commitment to the electronic order matching platform; ([0176])
In addition, Parkes et al. teach:
upon transmitting the … commitment, access a confirmation of assignment of a time priority assigned to the cryptographic commitment by the time priority assignment platform; ([0084]-[0085], [0165]-[0176])
upon confirming assignment of the time priority, transmit the unencrypted plaintext data to the electronic order matching platform; ([0084]-[0085], [0165]-[0176])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bid encryption, as taught by Parkes et al. into the order matching system of Pierce et al., in order to preserve secrecy of bids. (Parkes et al., Abstract, [0005])
execute and publish the order to the distributed ledger based on the assigned time priority. ([0176])
Pierce et al. and Parkes et el. do not explicitly teach:
wherein confirming assignment of the time priority confirms correlation between the plaintext data and the cryptographic commitment by re- generating the cryptographic commitment by inputting the plaintext data and the extended field into the one-way transformation that is infeasible to reverse; 
However, Baudoin et al. teach:
wherein confirming assignment of the time priority confirms correlation between the plaintext data and the cryptographic commitment by re- generating the cryptographic commitment by inputting the plaintext data and the extended field into the one-way transformation that is infeasible to reverse; ([0022], [0023], [0034], [0051], [0057], [0060], [0063]-[0067])
The examiner notes that the claim recitation “…that is infeasible to reverse” indicates intended use of the one-way transformation and therefore does not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the re-generation of original data from the encrypted data, as taught by Baudoin et al. into the order matching system of Pierce et al., and Parkes et al., in order to confirm correlation between the encrypted and original data. (Baudoin et al., Abstract, [0022])
With respect to claim 14, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
the cryptographic platform... transmitting the extended field with the unencrypted plaintext data to the electronic order matching platform. ([0030]-[0031], [0041]-[0043], [0045], [0055]-[0056])
With respect to claim 15, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
… the first set of one or more computers includes at least two computers, wherein the user computer is one of the computers and the electronic order matching platform operates on the user computer. (FIGS 1A and 2, [0025])
With respect to claim 20, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Parkes et al. teach:
wherein the one-way transformation comprises a hash function. ([0064], [0076], [0079], [0150]-[0159])
With respect to claim 21, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Parkes et al. teach:
wherein the cryptographic commitment comprises a digital signature of the user. ([0074], [0163])
With respect to claim 22, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
wherein the distributed ledger comprises a blockchain. ([0129]-[0131], [0143]-[0144])
With respect to claim 30, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
the electronic order matching platform publishing the generated trade data. ([0112], [0116], [0141]-[0143])
With respect to claim 31, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform operates on a first computer system that includes the second set of one or more computers, and the electronic order matching platform operates on a second computer system that includes the first set of one or more computers. ([0013], [0038], [0063], [0121]-[0124])
With respect to claim 32, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform and the electronic order matching platform operate on a single computer system that includes the first set of one or more computers and the second set of one or more computers. ([0025]-[0032]) 
With respect to claim 33, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Pierce et al. teach:
wherein the time priority assignment platform operates across a distributed computer system. ([0013], [0038], [0063], [0121]-[0124])
With respect to claim 34, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Moreover, Parkes et al. teach:
wherein the cryptographic commitment comprises a cryptographic hash commitment. ([0061], [0064, [0076]-[0077], [0118], [0150]-[0159])

Claim 17, are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al. and Baudoin et al., further in view of Mazier (US patent Publication No. 2017/0161829)
With respect to claim 17, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Pierce et al., Parkes et al. and Baudoin et al. do not explicitly teach:
wherein the electronic order matching platform operates across a distributed computer system.
However, Mazier teaches:
wherein the electronic order matching platform operates across a distributed computer system. (FIG. 1, [0031], [0034], Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributed computer system, as taught by Mazier into the order matching system of Pierce et al., Parkes et al. and Baudoin et al., in order to enhance security of order data. (Mazier: Abstract, [0012])

Claim 18 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al. and Baudoin et al., further in view of Wu et al. (US patent Publication No. 2007/0129958)
With respect to claim 18, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Pierce et al., Parkes et al. and Baudoin et al. do not explicitly teach:
the electronic order matching platform… receiving user input from the user authorizing the transmission of the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform.
However, Wu et al. teach:
the electronic order matching platform… receiving user input from the user authorizing the transmission of the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform. ([0025], [0044], [0068]-[0069]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data sharing based on user approval,  as taught by Wu et al., into the order matching system of Pierce et al., Parkes et al. and Baudoin et al., in order to improve data security. (Wu et al., Abstract, [0014])

Claims 19 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al., Baudoin et al, and Wu et al., and further in view of Diana et al. (US patent Publication No. 2006/0265259)
With respect to claim 19, Pierce et al., Parkes et al., Baudoin et al., and Wu et al. teach the limitations of claim 18.
Pierce et al., Parkes et al., Baudoin et al, and Wu et al. do not explicitly teach:
the electronic order matching platform … assessing a penalty on the user based on a failure to receive authorization from the user to transmit the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform within a predetermined period of time.
	However, Diana et al. teach:
the electronic order matching platform assessing a penalty on the user based on a failure to receive authorization from the user to transmit the unencrypted plaintext data from the cryptographic platform to the electronic order matching platform within a predetermined period of time. ([0020])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bidder penalty for failing to respond within a specified time, as taught by Diana et al., into the order matching system of Pierce et al., Parkes et al., Baudoin et al, and Wu et al., in order to improve trade efficiency. (Diana et al., Abstract, [0016])

Claim 23 is rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al., Baudoin et al., further in view of Chan et al. (US patent Publication No. 2018/0089641)
With respect to claim 23, Pierce et al., Parkes et al. and Baudoin et al. teach the limitations of claim 35.
Pierce et al. Parkes et al., Baudoin et al., do not explicitly teach:
wherein the electronic order matching platform operates on a mining node.
However, Chan et al. teach:
wherein the electronic order matching platform comprises a mining node. ([0141]-[0143])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FIFO queue of miners, as taught by Chan et al., into the order matching system of Pierce et al., Parkes et al. and Baudoin et al., in order to enable miners to prioritize the transactions based on order time. (Chan et al., Abstract, [0073])

Claims 27-29 are rejected under 35 U.S.C. 103 as being  unpatentable over Pierce et al., in view of Parkes et al., and Baudoin et al, further in view of Sweeting et al. (US patent Publication No. 2005/0038732)
With respect to claim 27, Pierce et al., Parkes et al. and Baudoin et al., teach the limitations of claim 35.
Pierce et al., Parkes et al., and Baudoin et al. do not explicitly teach:
wherein a penalty assessment platform and the electronic order matching platform operate on a single computer system.
However, Sweeting et al. teach:
wherein the penalty assessment platform and the electronic order matching platform operate on a single computer system. (([0060]-[0063], [0068]-[0069], [0076], [0107]-[0116], server 104)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the penalty determination, as taught by Sweeting et al., into the order matching system of Pierce et al., Parkes et al. and Baudoin et al., in order to pose penalties when commitment is not fulfilled . (Sweeting et al., Abstract, [0036])
With respect to claim 28, Pierce et al., Parkes et al. and Baudoin et al., teach the limitations of claim 35.
Pierce et al., Parkes et al. and Baudoin et al., do not explicitly teach:
wherein a penalty assessment platform operates on a first computer system, and the electronic order matching platform operates on a second computer system...
However, Sweeting et al. teach:
wherein the penalty assessment platform operates on a first computer system, and the electronic order matching platform operates on a second computer system. ([0068]-[0069], [0076]-[0079])
With respect to claim 29, Pierce et al., Parkes et al. and Baudoin et al., teach the limitations of claim 35.
Pierce et al., Parkes et al. and Baudoin et al., do not explicitly teach:
wherein a penalty assessment platform operates across a distributed computer system.
However, Sweeting et al. teach:
wherein a penalty assessment platform operates across a distributed computer system. ([0068]-[0069], [0076]-[0079])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685